Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive.
Regarding 112a rejections, examiner thanks applicant for cancellation of the unsupported claim language.  
Regarding 103 rejections:
2a- Applicant repeats claim language.
2b- Applicant argues Yoo does not perform the functions claimed.  Examiner notes that the function of Yoo and the instant invention is to retain the hinged parts in a particular angular position; Yoo performs this function.  Yoo also discloses the use of a spring that biases the lock pins into the lock holes, the same as applicant’s device.  The free end of Yoo and of the claimed device have a rounded segment and a flat segment.  Should applicant intend that this functional language requires a particular structure at the end of the lock pins, examiner notes that applicant has not clearly disclosed what structure applicant intends with this functional language, nor has applicant claimed this structure.  Since this terminology is read as broadly as is reasonable, examiner contends that Yoo discloses an arced surface and a flat surface, same as disclosed by applicant, and therefore reads on this intended function.  
2c- Applicant contends Yoo does not perform the functions claimed.  Examiner again notes that Yoo performs the function with the structure disclosed and claimed.  Should applicant intend that this functional language requires a particular structure at the end of the lock pins, examiner notes that applicant has not clearly disclosed what structure applicant intends with this functional language, nor has applicant claimed this structure.  Since this terminology is read as broadly as is reasonable, examiner 
Regarding 2b and 2c, examiner points to MPEP2114 (I), examiner has asserted that the functional limitation is a characteristic of the prior art.  MPEP2114 (II) notes that “apparatus claims cover what the device is, not what a device does”.  The prior art discussed by examiner discloses “all the structural limitations of the claim”.  MPEP2114 (III) states “prior art cannot anticipate the claim if there is any structural difference”.  Examiner notes that all claimed functional language refers to the locking device, and there is no structural difference between the locking device of Yoo and the claimed structure of the instant locking device.  
2d- Applicant asserts the invention’s groove does not engage the peripheries of the lock holes like Yoo.  Examiner notes that the disclosed groove engages the periphery of the lock holes as shown in figure 11a.  
2e- Applicant asserts no teaching, motivation, or suggestion, was supplied in the 103 rejection.  Examiner notes that the teaching is that the hinges and locking devices are similar between Yoo and Yeh, Yeh teaching that the use of both rotating parts of the ladder having two halves, and that the motivation to modify that Yoo so that the inner hinge member also has two halves, is that they are known in the art to be equivalent, please see MPEP2144.04


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and its dependents are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, applicant claims “and said arc surface part is capable of being pushed by peripheries of said locating holes to resist the holding grooves departing the peripheries of the lock 
-Examiner notes “said arc surface part is capable of being pushed by peripheries of said locating holes” is met by the prior art since the free end of the lock pins are adjacent to the locating holes both before insertion and after insertion.  
-Examiner notes “to resist the holding grooves departing the peripheries of the lock holes” is indefinite.  Examiner is unsure how the arc surface part “resists” anything.  Examiner notes that the spring “resists” movement.  Examiner is unsure if this refers to a shape or not.  
-Examiner notes “so as to resist the lock pins passing through the locating holes during the ladder hinge being folded” is also indefinite.  Examiner is unsure how the arc surface part “resists” anything.  Examiner notes that the spring “resists” movement.  
For purposes of examination, examiner assumes the arc surface part has a rounded shape which meets the functions of “resist the holding grooves departing”, and “resist the lock pins passing through”.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-10, 12 are rejected under 35 U.S.C. 103 as being unpatentable over 4890950 Yoo in view of 6343406 Yeh.
Regarding claim 1, Yoo discloses a ladder hinge with dual lock-pins comprising: 

    PNG
    media_image1.png
    499
    707
    media_image1.png
    Greyscale
an outer hinge member 100 having a first outer hinge shell 100 and a second outer hinge shell 100’ oppositely joined together with two opposite lock-holes 11 being vertically disposed at the first and second outer hinge shells (Figure 2), respectively; 
an inner hinge member 100” with three pairs of locating holes (a, b, c) being disposed at inner hinge member 100” corresponding to the said two lock-holes 11, respectively; 
a pivot 6 joining the outer hinge member 100 and the inner hinge member 100’ and allowing the inner hinge member and the outer hinge member turning relative to each other; 
a locking device consisting of a push knob 7, a compression spring 13 and a lock-pin assembly 8, wherein the push knob 7 and the compression spring 13 are disposed outside the first outer hinge shell 100, two ends of the compression spring bias the pivot and the push knob respectively (figure 3), the lock-pin assembly 8 provides a handle (plate portion of 8) disposed outside the second outer hinge shell 100’, a linking shaft 7’ having an end secured to the handle (using boss 9’ and pin 9”) and another end passing through the pivot 6 and the compression spring 13 and secured to the push knob 7 (unitary with push knob 7), and two lock-pins 10 being disposed parallel to the linking shaft 7’ and corresponding to the lock-holes 11 of the outer hinge member with each of the lock-pins 10 having an end attached to the handle (plate portion of 8) and another end being free end respectively (figure 4); 

    PNG
    media_image2.png
    303
    320
    media_image2.png
    Greyscale
an inclined arc surface (chamfered edges AND flat surface, figure 4) disposed at the free ends corresponding to said holding groove (each lock pin has only one free end, both the inclined arc surface and the groove 15 are at the same free end); the inclined arc surface has an inclined surface part (flat surface) and an arc surface part (chamfered edge) extending from the inclined surface part being opposite to the holding groove (as shown in figure 6); 
said holding groove 15 has a dimension capable of being fallen in with said outer hinge at peripheries of the lock holes (the holding groove 15 has a dimension to allow the condition of figure 4), and said arc surface part (chamfered and flat surfaces as discussed above) is capable of being pushed by peripheries of said locating holes to resist the holding grooves departing the peripheries of the lock holes so as to resist the lock pins passing through the locating holes during the ladder hinge being folded (examiner notes that the arc surface part of Yoo has a rounded surface, please see 112b rejection above).  
Yoo does not disclose that the inner hinge member is made of two shells.
Yeh discloses a similar hinge having a locking member 3 with a pivot 4, spring 5, an outer member (21 and 22) and an inner member (11 and 12) made of two shells 11 and 12.  The outer member has fewer holds than the inner member.
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a two-part construction of the inner member of Yoo, as old and well known in the art taught by 
Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  MPEP 2114.  Examiner notes the phrases in italics above, and throughout the action, are considered intended use.  Examiner contends that the intended use is met in the prior art.

Regarding claim 2, Yoo as modified discloses the ladder hinge with dual lock-pins as defined in claim 1, wherein the lock-holes A and locating holes 11 are round holes, and the lock-pins are round lock-pins (figure 2).


    PNG
    media_image3.png
    314
    514
    media_image3.png
    Greyscale
Regarding claim 3, Yoo as modified discloses the ladder hinge with dual lock-pins as defined in claim 2, wherein the holding grooves 15 of the lock-pins each have a circular bottom with a radius equal to the radius of the cross section of the respective lock-pins and an angular distance between two ends of the circular bottom with respect to a center line of the cross section is greater than 180°.  

Regarding claims 6 and 7, Yoo as modified discloses the ladder hinge with dual lock-pins as defined in claim 1, wherein the handle is an ovular plate shaped handle.


Regarding claim 8, Yoo as modified discloses the ladder hinge with dual lock-pins as defined in claim 1, wherein the lock pins are subjected to resilience of the compression spring 13 during the ladder hinge being unlocked (figure 5), folded and unfolded (spring affects the lock pins at all times and positions).

Regarding claim 9, Yoo as modified discloses the ladder hinge with dual lock-pins as defined in claim 1, wherein the inclined surface part of the inclined arc surfaces are capable of pressing against the inner hinge member (as shown in figure 6) during the ladder hinge being unlocked, and unfolded.  Examiner notes that the lock pins of Yoo are placed in the position of figure 6 (unlocked position) for rotation in either direction, and then are released from this position and are biased into the (locked) position of figure 3.

Regarding claim 10, Yoo as modified discloses the ladder hinge with dual lock-pins as defined in claim 1, wherein the inclined surface parts of the inclined arc surfaces  are capable of pressing against the second inner hinge member (figure 6) at the time of the arc surface parts being not pushed by the peripheries of the locating holes during the ladder hinge being folded.  Examiner notes that the lock pins of Yoo are placed in the position of figure 6 (unlocked position) for rotation in either direction, and then are released from this position and are biased into the (locked) position of figure 3.


    PNG
    media_image4.png
    236
    675
    media_image4.png
    Greyscale
Regarding claim 12, Yoo as modified discloses the ladder hinge with dual lock-pins as defined in claim 1, wherein the first and second outer hinge shells (of Yoo, annotated in figure 4 below) and the first and second inner hinge shells are provided with reinforcing ribs (Yeh has ribs 111 and 211, one rib for each inner and outer member).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yoo as modified as applied to claim 1 above, and further in view of 2003/0037412 Lee.
Regarding claim 11, Yoo as modified discloses the ladder hinge with dual lock-pins as defined in claim 1, but is not disclosed with a rotation limiting inward recess/outward projection, but does disclose having an engaging hole (a plurality of engaging holes) which have a rivet.  Please see holes in arms 2, 2’, and 2’’.  Further, examiner notes that Yoo is rotationally limited because arm 2’’ cannot go between arm comprising 2 and 2’.  

    PNG
    media_image5.png
    488
    378
    media_image5.png
    Greyscale
Lee discloses a similar ladder hinge, having an outer hinge shells 200, inner hinge shells 300, and a locking device 580 with a spring and two locking pins 582, wherein the first and second outer hinge shells 200 are provided with an inward recess (annotated in fig 3) respectively, the first and second inner hinge shells 300 are provided with an outward projection (annotated in fig 3) respectively corresponding to the inward recess, and the inward recess and the outward projection contact with each other at the time of the inner hinge member being turned 180° outward relative to the outward hinge member (figure 2) to prevent the inner hinge member from being turned beyond 180°.
It would have been obvious to one of ordinary skill in the art at the time of the invention to shape the area outside the lock pin 8 of Yoo to a shape with a projection and a recess, as is known in similar hinges as taught in Lee, for the same purpose as limiting rotation, as shown in Lee.  Examiner contends that a discontinuous shape is present on the exterior of the plate sections of 100, 100’, and 100’’, but does not disclose that it performs a function.  Examiner contends it would have been obvious to one of ordinary skill in the art to change the shape of the existing discontinuous shapes of Yoo to the shape of Lee for the purpose of Lee, as this is a known and commonly desired feature of the art.  


Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo as modified as applied to claim 1 above, and further in view of 2004/0216277 Beaver.
Regarding claim 4, Yoo as modified discloses the ladder hinge with dual lock-pins as defined in claim 1, wherein the lock-holes and locating holes are circular holes, for the circular locking pins 10.

It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a different shape of the lock post AND lock holes of Yoo, as using an alternative shape is a known equivalent in the art, as taught by Beaver.  A change of shape is considered a matter of choice.  See MPEP 2144.04 (IV) (b).  Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144.06(I).   Examiner notes that since lock pins 10 of Yoo do not have rotation around them, the shape of the pins are not required to be round.  

Regarding claim 5, Yoo as modified discloses the ladder hinge with dual lock-pins as defined in claim 4, wherein the holding grooves of the lock-pins are changed to be appropriate for a square pin, as taught by Beaver, above.  Examiner notes that the shape of the groove must still allow for the overlap required in figures 4 and 6.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY M. MORGAN/
Primary Examiner
Art Unit 3677



/EMILY M MORGAN/Primary Examiner, Art Unit 3677